DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 5-10 in the reply filed on 10/19/2021 is acknowledged.
Claims 11-13 and 15-19 are withdrawn.
Response to Amendment
	The amendment filed 11/8/2022 is entered and fully considered.
Response to Arguments
	Applicant argues the NASICON-type compound in ONODERA is a non-deliquescent solid electrolyte which is distinguished from the claims which require a lithium ion conductive ceramic material with a NASICON-type structure. The examiner is not persuaded by applicant assertion. The ONODERA reference teaches a positive electrode that is made from a mixture of active material and solid electrolyte [0031]. The solid electrolyte is a non-deliquescent solid electrolyte that can be oxides in a NASICON structure [0032]. The examiner noted in the rejection that the reference refers to both non-deliquescent solid electrolyte and deliquescent solid electrolyte to avoid potential confusion. 
The ARBI reference is used to provide more precise chemical formula of the NASICON structures when using lithiated NASICON in lithium batteries. Applicant argues there is no reason to change the molar ratios of the NASICON materials in ONODERA. However, the examiner notes that the rejection does not change the molar ratios of the NASICON structure in ONODERA. The ONODERA reference teaches a generic structure with stoichiometric coefficients that are “arbitrary positive numbers”. The ARBI reference is combined to add further guidance and show more specific NASICON structures that are known in the art. 
Applicant argues the ONODERA reference teaches a maximum lithium molar ratio of 2 (stoichiometric ratio). However, the examiner is not persuaded. ONODERA teaches NASICON structures can have arbitrary positive numbers for stoichiometric ratios [0032] (provided the structure formed is NASICON). The examiner is aware that the teaching is very broad, but relied on the secondary reference to teach more particular examples of NASICON stoichiometric ratios known and used in the prior art. 
Applicant further argues the prior art does not teach the claimed weight ratio of positive electrode active material and lithium ion additive (NASICON structure). The examiner notes that previous claim 4 (now canceled) required the weight ratio of electrode active material and lithium ion additive to be 6:4 to 9.5:0.5. The amended limitation now requires a respective weight ratio of 8.5:1.5 to 9:1. The examiner previously noted that generally changes in concentration do not support patentability, however applicant has pointed to their examples to provide evidence of criticality of the range. However, although the capacity retention rate is improved, the examiner notes that example 3 has the highest charge capacity. Therefore, the manipulation of the relative concentrations could be viewed as exchanging of one property for another (engineering design choice). 
A new reference, SUZUKI et al. (US 2016/0380266), is incorporated to teach applicant’s new claimed range in addition to generally teaching the result effectiveness of the ratio of solid electrolyte and cathode active material [0064] and [0066].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over ONODERA et al. (US 2016/0233510) in view of ARBI et al. “Characterization of Lithium Insertion into NASICON-Type Li1+xTi2-xAlx(PO4)3 and Its Electrochemical Behavior” (2010) and SUZUKI et al. (US 2016/0380266).
Regarding claims 1 and 5,
	ONODERA teaches an all solid state battery made where the electrodes are made from an electrode mixture abstract. The positive electrode layers include active material [0027] in addition to non-deliquescent solid electrolyte (lithium ion additive) [0031]. To further emphasize, the deliquescent solid electrolyte is not interpreted to be the claimed lithium ion conductive ceramic material. The non-deliquescent solid electrolyte (lithium ion additive) can be oxides in a NASICON structure with generic formula LimXnYoPpOq [0032]. Where X corresponds to claimed M2 (Al, Ga, In, Sn), and Y corresponds to M1 (Ti, Ge) [0032]. The structure also incorporates (PO4)3 structure [0032]. The coefficients m, n, o, p, and q are “arbitrary positive numbers” as long as they form NASICON structure. However, the reference does not expressly teach the claimed atomic ratios.
	ARBI teaches a NASICON structure in a battery that similarly uses Li-Ti-Al-PO4 and teaches a specific formula of Li3Ti2(PO4)3 and Li3Ti1.8Al0.2(PO4)3 when lithiated (lithium ions additionally inserted into vacancy sites) Experimental. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the atomic ratios of ARBI to form the lithiated NASICON structure for a lithium battery as a simple substitution of art recognized equivalents of NASICON. One of ordinary skill in the art would naturally look to other references to find workable atomic ratios because ONODERA only teaches “arbitrary positive numbers”. Both formulas described in ARBI fall within the scope of the generic formula 1.
	Furthermore, the formulas used in ARBI are the same as those used in applicant’s disclosure (and later claimed). The same ion additive material will act in the same manner when mixed with positive electrode active material.
	ONODERA teaches an all solid state battery where the electrodes are made from an electrode mixture that includes solid electrolyte and active material. The reference does not expressly teach the weight ratio of active material and solid electrolyte. However,  SUZUKI teaches that when making a cathode layer of active material and solid electrolyte, the ratio is a result effective variable [0064]. Specifically, the reference teaches using 1-60 volume% of the layer [0064] which can be up to 99 vol% active material [0066]. The ranges in SUZUKI overlap the claimed ranges and are considered prima facie obvious, MPEP 2144.05.I.
	In addition, the examiner notes that generally differences in concentration do not support patentability when the subject matter is encompassed by the prior art MPEP 2144.05.II.  In this instance, using relatively more cathode active material increases the capacity of the cell while also increasing the internal resistance of the cell. One of ordinary skill in the art would understand the loading can be changed to obtain a battery with desired specifications depending on the intended application of the battery.
Regarding claim 2,
	The formulas described in ARBI include Li3Ti2(PO4)3 and Li3Ti1.8Al0.2(PO4)3 which fall within the scope of the generic formula 2.
Regarding claim 3,
	ARBI teaches a lithiated titanium-based NASICON structure Li3Ti1.8Al0.2(PO4)3 but does not teach the structure Li3Ti1.7Al0.3(PO4)3. However, the general formula for the lithiated titanium based NASICON is Li1+x+yTi2-xAlx(PO4)3 where 0 ≤ x ≤ 0.4 Experimental. Accordingly, the final structure could have a titanium content of 1.6 or higher and an Al content of 0.4 or lower. The ranges overlap the prior art of titanium content of 1.7 and aluminum content of 0.3 and are considered prima facie obvious, MPEP 2144.05.I. In addition, the claimed formula Li3Ti1.7Al0.3(PO4)3 is nearly identical to the prior art formula Li3Ti1.8Al0.2(PO4)3 which do not overlap but are close enough that one of ordinary skill in the art would expect the same properties.
Regarding claims 6 and 7,
	ONODERA teaches the positive electrode active material can be LiCoO2, LiNiO2, LiMnO4, LiFePO4 and LiNixCoymyzO2 where x, y and z are less than 1 and x+y+z=1 [0028].
Regarding claim 8,
	ONODERA teaches the electrode layer may further contain a binder [0035].
Regarding claim 9,
	ONODERA teaches the overall battery assembly includes positive and negative electrodes that are separated by a separator [0054].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ONODERA et al. (US 2016/0233510) in view of ARBI et al. “Characterization of Lithium Insertion into NASICON-Type Li1+xTi2-xAlx(PO4)3 and Its Electrochemical Behavior” (2010) and SUZUKI et al. (US 2016/0380266) further in view of  KIM et al. “Effects of Capacity Ratios between Anode and Cathode on Electrochemical Properties for Lithium Polymer Batteries” (Dec. 2014).
Regarding claim 10,
	The prior art teaches forming a positive electrode of active material and ion conductive material as described above and forming a battery with an anode/separator/cathode structure. The reference does not teach selecting the anode and cathode material to obtain the claimed ratio of capacity. However, KIM teaches that capacity ratio of negative and positive electrodes (N/P ratio) is the most important factor in the design of lithium ion batteries and specifically tests ratios of 1.10, 1.20 and 1.30 abstract and conclusion. Accordingly, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to select the electrode materials based upon capacity ratio as an optimization of a result effective variable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712